Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Clarification to the Record
	The previous double patenting rejection of claim 12 is withdrawn as it applies to a withdrawn claim. Further, the response to the applicant’s election filed 05/12/2021 has been added.

Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Allowable Subject Matter
Claims 3, 4, and 11
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the further described limitations of the stirring booster appearing in the dependent claims 3 and 4. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzotta, US20130209902A1.

Regarding claim 1, Mazzotta teaches fuel cell system (fuel cell system)[0001] comprising:
a fuel cell configured to generate electricity by an electrochemical reaction of a fuel gas and an oxygen-containing gas (fuel cell reacting fuel gas with oxygen containing gas)[0014][0015];
an oxygen-containing gas inlet channel configured to supply the oxygen-containing gas to the fuel cell (oxygen supply line (7) supplying fuel cell (2))[fig. 1];
a humidifier provided in the oxygen-containing gas inlet channel (humidifier (21))[fig. 1];
a gas liquid separator provided downstream of the humidifier in the oxygen-containing gas inlet channel (gas liquid separator (18))[fig. 1]; and

wherein the gas liquid separator comprises: a separator body (separator (18) housing in which separation occurs) configured to perform gas liquid separation of both of the oxygen-containing gas humidified by the humidifier  (oxygen gas inlet (7) passes though humidifier before separation)[0019][fig. 1] and a fuel exhaust gas containing liquid water guided from the fuel exhaust gas inlet channel (fuel exhaust from drain line (17) goes through further liquid separation in separator (18))[0018][fig. 1]; and
an outlet channel configured to discharge the oxygen-containing gas and the fuel exhaust gas after gas liquid separation from the separator body (gas line directing gas from the separator (18) to the fuel cell (2))[fig. 1], and
wherein a specific gravity of the fuel exhaust gas flowing through the outlet channel is lighter than a specific gravity of the oxygen-containing gas (inherent property that the two gases would not have the same specific gravity); 
Mazzotta does not teach the outlet channel comprises a stirring booster having a first point and a second point positioned downstream of the first point; and the second point is positioned ahead of the first point in a gravity direction.
	However, mixing a fuel exhaust line into the oxygen inlet line to facilitate heat transfer to increase the temperature of the feed to promote heating the fuel cell within its operating temperature range is known in the art. Then it would have been obvious to one skilled in the art to provide the separator gas outlet of Mazzotta with improved stirring functionality (ie. features 
 	
Regarding claim 2, Mazzotta teaches the fuel cell system according to claim 1, wherein the stirring booster extends in the gravity direction (the gas exit line of separator (18) has a nonzero length in a vertical direction).

Regarding claim 10, Mazzotta teaches the fuel cell system according to claim 1. 
Mazzotta does not teach wherein the gas liquid separator is provided integrally with the humidifier.
	However, Mazzotta teaches both the gas liquid separator and the humidifier separately, and since making the two components integral would provide expected results and would have been an obvious design choice to one of ordinary skill in the art the limitation for making the two parts integral does not provide a patentable distinction over the prior art (In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))[MPEP 2144 V B] 

Claims 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzotta, US20130209902A1, and Kozuka, US20180301722A1.

Regarding claim 5, Mazzotta teaches the fuel cell system according to claim 1, wherein the gas liquid separator includes a fuel exhaust gas inlet configured to supply a fuel exhaust gas containing liquid water guided from the fuel exhaust gas inlet channel into the separator body 
Mazzotta does not teach a fuel exhaust gas separation wall is provided in the separator body in a manner that the fuel exhaust gas separation wall faces an opening of the fuel exhaust gas inlet.
Kozuka teaches a fuel exhaust gas separation wall (wall (not marked) directly opposite inlet port (29)) is provided in the separator body (in liquid separator (56)) in a manner that the fuel exhaust gas separation wall faces an opening of the fuel exhaust gas inlet (faces inlet (29))[fig. 1]. Further, while not explicitly stated, it is known that inertial forces of a gas liquid stream upon impact with a solid surface causes gas liquid separation. The shape of the liquid separator of Kozuka provides an expected result of gas liquid separation wherein water is received onto liquid receiving portion (566)[fig. 1], and would have been obvious to one of ordinary skill in the art at the time of filing as an obvious design choice. 


Regarding claim 6, combined Mazzotta teaches the fuel cell system according to claim 5. 
Further, Mazzotta teaches wherein the separator body has an oxygen-containing gas inlet (oxygen gas inlet from line (7) going into separator body (18))[fig. 1] and configured to supply the oxygen-containing gas humidified by the humidifier into the separator body (supplies oxygen inlet gas from humidifier)[fig. 1].
	Mazzotta does not teach an oxygen-containing gas inlet oriented in a direction intersecting with a direction in which the opening of the fuel exhaust gas inlet is oriented.


Regarding claim 7, combined Mazzotta the fuel cell system according to claim 6. 
Further, Kozuka teaches wherein the fuel exhaust gas inlet (fuel discharge from fuel cell port (29)) is provided at a lower position of the separator body (provided lower than the discharge port (556)) in a manner that the fuel exhaust gas containing the liquid water flows upward (gas has to travel upward to discharge from port (556))[fig. 2].

Regarding claim 8, combined Mazzotta the fuel cell system according to claim 7. 
Further, Kozuka teaches wherein an outlet port (outlet port (556)) connected to an inner hole of the outlet channel (channel of piping from port (556) to fuel cell (20)) is provided in a portion above the center of the separator body in the vertical direction (centered over the discharge opening (565))[fig. 2].

Regarding claim 9, combined Mazzotta the fuel cell system according to claim 7. 
Further, Kozuka teaches wherein the fuel exhaust gas separation wall comprises: a flat shaped separation wall body configured to face an opening of the fuel exhaust gas inlet (the port (29) opposing wall being a flat surface)[fig. 1]; and 
Neither Kozuka nor Mazzotta teach a protrusion protruding downward from the separation wall body.
However, modifying the shape of the opposing wall of Kozuka would have been obvious to modify to one of ordinary skill in the art to provide a surface that sufficiently separates the liquid from the inlet stream. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724